DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments submitted 1/28/22 have been fully and carefully considered and are found persuasive.
The claim rejections under 35 USC 112(b) are withdrawn in light of applicant’s arguments (see arguments page 8) and amendments submitted 1/28/22. 
The claim rejections under 35 USC 102(a)(1) and 35 USC 103 are withdrawn in light of applicant’s amendments and arguments (see arguments page 8 last three paragraphs through page 10),  applicant argues that Manley fails to fairly teach or suggest all limitations of the claims, as amended, of a method for electrifying, decarbonizing, and reducing energy requirements in a refinery, wherein said method comprises introducing multiple vapor compression sub-systems within said refinery, wherein said multiple vapor compression sub-systems comprise multiple mechanical compressors, thermal compressors, and/or vapor jets, and wherein said refinery comprises multiple vapor-processing units that are energy-integrated with said multiple vapor compression sub-systems such that (a) a first vapor stream from a first vapor-processing unit is compressed using a first vapor compression sub-system to generate a compressed first vapor stream; (b) said compressed first vapor stream is condensed to generate a first amount of condensation heat, (c) said first amount of condensation heat is heat-exchanged with a second vapor-processing unit within said refinery; (d) a second vapor stream from a second vapor-processing unit is compressed using a second vapor compression sub-system to generate a compressed second vapor stream; (e) said compressed second vapor stream is condensed to generate a second amount of condensation heat; and (f) said second amount of condensation heat is heat-exchanged with said first vapor-processing unit and/or with at least one distinct unit, within said refinery, that is not said first vapor-processing unit or said second vapor-processing unit.
Manley et al (US 5,435,436) is regarded as the closest relevant prior art, Manley teaches a method for electrifying, decarbonizing, and reducing energy requirements in a refinery (see title, abstract C1:L7-12), wherein said method comprises integrating one or more vapor compression sub­systems within said refinery (see Fig 1, refinery 100, sub-systems comprising compressors 150a/150b, C6:L14-37, C6:L57-68), and wherein said refinery comprises one or more vapor­processing units that are energy-integrated with multiple compressors contained collectively within said one or more vapor compression sub-systems (see Fig 1, refinery 100, vapor-processing units 102/104/106, sub-systems comprising compressors 150a/150b, C6:L14-68), however Manley does not teach that (a) a first vapor stream from a first vapor-processing unit is compressed using a first vapor compression sub-system to generate a compressed first vapor stream; (b) said compressed first vapor stream is condensed to generate a first amount of condensation heat, (c) said first amount of condensation heat is heat-exchanged with a second vapor-processing unit within said refinery; (d) a second vapor stream from a second vapor-processing unit is compressed using a second vapor compression sub-system to generate a compressed second vapor stream; (e) said compressed second vapor stream is condensed to generate a second amount of condensation heat; and (f) said second amount of condensation heat is heat-exchanged with said first vapor-processing unit and/or with at least one distinct unit, within said refinery, that is not said first vapor-processing unit or said second vapor-processing unit.
Claims 1, 3-5 and 7-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772